DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2022, has been entered. 

Specification
The objection to the title is withdrawn in view of applicants’ submission of a replacement title. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-2, 4, 6-7, 9-13, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2015/0267299 to Hawkins, et al. (hereinafter “Hawkins”) in view of U.S. Patent Appl. Publ. No. 2018/0094350 to Verghese, et al. (hereinafter “Verghese”) and further in view of U.S. Patent Appl. Publ. No. 2006/09105107 to Lindeboom, et al. (“Lindeboom”). 
Regarding claim 1, Hawkins teaches a reactor system (see, e.g., the Abstract, Figs. 1-4, and entire reference) comprising: 
a reaction chamber (see, e.g., Fig. 1 and ¶[0019] which teach a reaction chamber (104));
a precursor source vessel fluidly coupled to the reaction chamber (see, e.g., Figs. 1-2 and ¶¶[0019]-[0020] which teach a first gas source (302) fluidly connected to the reaction chamber (104));
a gas distribution system fluidly coupled to the precursor source vessel, the gas distribution system comprising a first gas line coupled to a plurality of first gas outlets (see, e.g., Figs. 1-4 and ¶¶[0019]-[0027] which teach a gas distribution system (106) fluidly coupled to the first gas source (302); furthermore, the gas distribution system (106) includes a first gas line (304) which is connected to a plurality of outlets in the vicinity of first gas channels (330), (334), (336), (338), (342), (344), and (348));
a flange assembly comprising a flange, comprising an elongated opening to receive a substrate, and a plurality of outlet ports, each outlet port of the plurality of outlet ports coupled to a first gas outlet of the plurality of first gas outlets (see, e.g., Figs. 1-4 and ¶¶[0019]-[0027] which teach a flange (202) having an elongated opening (428) to receive a substrate; furthermore, the flange (202) is comprised of the plurality of first gas channels (330), (334), (336), (338), (342), (344), and (348) 
Hawkins does not explicitly teach that the source vessel is a solid precursor source vessel, containing a solid source chemical.  However, in Figs. 1 & 4-11, ¶¶[0044]-[0049], and ¶¶[0081]-[0100] Verghese teaches an embodiment of a solid source chemical vaporizer (SSCV) vessel (104) which is capable of delivering precursor gas from a solid source precursor which is solid under standard conditions.  Exemplary solid source materials are described in at least ¶[0091] as including HfCl4, ZrCl4, AlCl3, or SiI4.  Thus, a person of ordinary skill in the art would look to the teachings of Verghese and would readily recognize that a solid precursor source vessel containing a solid source chemical may be used as the first gas source (302) in the system of Hawkins with the motivation for doing so being to provide a means for the efficient vapor-phase deposition of a thin film comprised of the desired elemental constituents from a solid source material.  
Hawkins also does not explicitly teach a heated line between the solid precursor source vessel and the reaction chamber.  However, in Figs. 1, 11, & 14, ¶¶[0099], and ¶[0105]-[0109] Verghese further teaches that the gas lines (1112) and valves (1334), (1338), (1339), and (1340) connected to the SSCV vessel (104) are heated by a plate heater (1106) while one or more hot feedthroughs can be included in the walls of the solid source assembly (1350) to provide a heated path for the vaporized precursor gas(es).  In ¶[0100] Verghese further teaches that the temperature is preferably kept higher at the valve plate (1112) and the deposition chambers (312) and (316) compared to the temperature of the SSCV vessel (104) to minimize the risk of condensation upstream of the substrate.  Thus, a person of ordinary skill in the art would look to the teachings of 
Hawkins and Verghese do not explicitly teach that the flange assembly comprises at least one heater above the elongated opening, the at least one heater extending linearly along a first side of the elongated opening.  However, in Figs. 1-2 and ¶¶[0024]-[0035] as well as elsewhere throughout the entire reference Lindeboom teaches an analogous embodiment of a growth furnace (100) in which the base (11) of a process tube (10) is supported by upper (80) and lower (82) annular flanges.  In ¶[0026] Lindeboom specifically teaches that the flanges (80) and (82) are provided with electrical heaters (88) to elevate the temperature of the flanges and thereby minimize condensation on the flanges and that the number and type of heaters used depends on the design of the flanges, the design and power of the heaters themselves, as well as the insulating properties of the growth furnace (100).  Then in Fig. 2 and ¶[0029] Lindeboom further teaches an embodiment of a flange (800) in which a recess is provide for the heater (812) which corresponds to heater (88) in Fig. 1.  Thus, a person of ordinary skill in the art would look to the teachings of Lindeboom and would be motivated to provide the elongated flange (202) of Hawkins with at least a top and bottom heater which extends linearly along and around a top and bottom of the opening to the elongated flange (202) in order to facilitate more efficient heating of the entirety of the flange (202), including top, bottom, and circumferential edges thereof such that gaseous precursors are prevented from adhering to the insides of the flange (202).  The combination of prior art elements prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  With respect to the shape of the heater itself, it is noted that absent a showing of unexpected results the use of a linear, circular, or square heater would involve nothing more than a change of shape of the heater itself and, hence, is considered prima facie obvious.  Absent persuasive evidence showing that a particular configuration is significant, a mere change in shape is not sufficient to provide a patentable distinction over the prior art since the shape itself may be considered as merely a matter of design choice.  See, e.g., In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); see also MPEP 2144.04(IV)(B).  
Regarding claim 2, Hawkins and Verghese do not explicitly teach that the flange assembly comprises at least one heater below the elongated opening, the at least one heater below the elongated opening extending linearly along a second side of the elongated opening opposite the first side.  However, as noted supra with respect to the rejection of claim 1, in Figs. 1-2 and ¶¶[0024]-[0035] as well as elsewhere throughout the entire reference Lindeboom teaches an analogous embodiment of a growth furnace (100) in which the base (11) of a process tube (10) is supported by upper (80) and lower (82) annular flanges.  In ¶[0026] Lindeboom specifically teaches that the flanges (80) and (82) are provided with electrical heaters (88) to elevate the temperature of the flanges and thereby minimize condensation on the flanges and that the number and type of heaters 
Regarding claim 4, Hawkins teaches that the flange assembly comprises a first surface comprising a recess to receive a sealing member (see, e.g., Fig. 4(a) and ¶[0025] which teach that the flange (202) includes a surface (426) comprising a groove (430) or (432) to receive a sealing member such as an o-ring).
Regarding claim 6, Hawkings teaches that the reaction chamber comprises an epitaxial reaction chamber (see, e.g., Fig. 1 and ¶[0027] which teach that the reaction chamber (104) can be used to deposit epitaxial layers).
Regarding claim 7, Hawkins does not teach the structure of the solid precursor source vessel as claimed.  However, Verghese teaches that the solid precursor source vessel (104) comprises:  
a housing base (see, e.g., Figs. 4-10 and ¶¶[0081]-[0098] which teach a housing base (480)); 
a housing lid (see, e.g., Figs. 4-10 and ¶¶[0081]-[0098] which teach a housing lid (113));
a first inlet valve mounted on the housing lid and in fluid communication with a first serpentine path (see, e.g., Figs. 4-10 and ¶¶[0081]-[0098] which teach a first inlet valve (420) mounted on the lid (113) which is in fluid communication with a first serpentine path (674) in a first tray (108) via inlets (622) and (602); see specifically Fig. 8 and ¶¶[0095]-[0096] which teach that inlet/outlet valves (802) are in fluid communication with first tray (108) via vessel inlet/outlet (808) and tray inlet (812)); 
a first outlet valve mounted on the housing lid and in fluid communication with the first serpentine path (see, e.g., Figs. 4-10 and ¶¶[0081]-[0098] which teach a first outlet valve (432) mounted on the lid (113) which is in fluid communication with the first serpentine path (674) via outlets (614) and (646); see specifically Fig. 8 and ¶¶[0095]-[0096] which teach that inlet/outlet valves (802) are in fluid communication with first tray (108) via vessel inlet/outlet (808) and tray inlet/outlet (812)); 
a second inlet valve mounted on the housing lid and in fluid communication with a second serpentine path (see, e.g., Figs. 4-10 and ¶¶[0081]-[0098] which teach a second inlet valve (424) mounted on the lid (113) which is in fluid communication with a second serpentine path (674) in a second tray (112) via inlets (630) and (606); see specifically Fig. 9 and ¶[0097] which teach that inlet/outlet valves (909) are in fluid communication with a second tray (112) via a vessel inlet/outlet (908) and tray inlet/outlet (916));
a second outlet valve mounted on the housing lid and in fluid communication with the second serpentine path (see, e.g., Figs. 4-10 and ¶¶[0081]-[0098] which teach a second outlet valve (424) mounted on the lid (113) which is in fluid communication with a second serpentine path in the second tray (112) via outlets (618) and (654); see specifically Fig. 9 and ¶[0097] which teach that inlet/outlet valves (909) are in fluid communication with a second tray (112) via a vessel inlet/outlet (908) and tray inlet/outlet (916)); and
a vent valve mounted and in fluid communication with at least one of the first and second serpentine paths (see, e.g., Figs. 4-10 and ¶¶[0081]-[0098] which teach a vent valve (428) in fluid communication with at least one of the serpentine paths (674) via inlets (638) and (610)).
Regarding claim 10, Hawkins teaches that the gas distribution system further comprises a second gas line coupled to a plurality of second gas outlets (see, e.g., Figs. 1-4 and ¶¶[0019]-[0027] which teach a second gas source (306) fluidly connected to the reaction chamber (104) via a plurality of outlets provided on a second gas line (308)).  
Regarding claim 11, Hawkins teaches that the second gas line is fluidly coupled to a second gas source comprising an etchant (see, e.g., Figs. 1-2 and ¶¶[0019]-[0020] which teach a second gas source (306) fluidly connected to the reaction chamber (104); see also ¶[0002] which teaches that gas-phase reactors can be used to deposit and/or etch layers on a substrate to form semiconductor devices; accordingly, a person of ordinary skill in the art would be motivated to configure the second gas source (306) as 
Regarding claim 12, Hawkins teaches that the gas distribution system further comprises a plurality of first gas motors to control flow of gas from the solid precursor source vessel to the reaction chamber (see, e.g., Fig. 3 and ¶¶[0019]-[0027] which teach that a plurality of valves (310)-(328) are used to control the flow of gas from the first gas source (302) to the reaction chamber (104)).
Regarding claim 13, Hawkins teaches a plurality of second gas motors to control a gas from the second gas source to the reaction chamber (see, e.g., Fig. 3 and ¶¶[0019]-[0027] which teach that a plurality of valves (310)-(328) are used to control the flow of gas from the second gas source (306) to the reaction chamber (104)).
Regarding claim 23, Hawkins and Verghese do not explicitly teach that the at least one heater above the elongated opening is a linear resistive heater positioned in the flange to extend parallel to a longitudinal axis of the elongated opening.  However, as noted supra with respect to the rejection of claim 1, in ¶[0026] Lindeboom specifically teaches that the flanges (80) and (82) are provided with electrical heaters (88) to elevate the temperature of the flanges and thereby minimize condensation on the flanges and that the number and type of heaters used depends on the design of the flanges, the design and power of the heaters themselves, as well as the insulating properties of the growth furnace (100).  Thus, a person of ordinary skill in the art would look to the teachings of Lindeboom and would be motivated to provide the elongated flange (202) of Hawkins with at least a top and bottom heater which extends linearly along and parallel to a top and bottom of the opening to the elongated flange (202) in order to facilitate more prima facie obvious.  Absent persuasive evidence showing that a particular configuration is significant, a mere change in shape is not sufficient to provide a patentable distinction over the prior art since the shape itself may be considered as merely a matter of design choice.  See, e.g., In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); see also MPEP 2144.04(IV)(B).  
Regarding claim 24, Hawkins teaches that the plurality of outlet ports are disposed proximate to a side of the elongated opening (see, e.g., Figs. 1-4 and ¶¶[0019]-[0027] which teach that the plurality of first gas channels (330), (334), (336), (338), (342), (344), and (348) are fluidly coupled to a linear pattern of first expansion ports (402)-(414) which are located immediately above and, hence proximate to a side of the elongated opening to the flange (202)), but does not explicitly teach that the plurality of outlet ports are disposed so as to be between the elongated opening and the at least one heater above the elongated opening.  However, as noted supra with respect to the rejection of claim 1, in ¶[0026] Lindeboom specifically teaches that the flanges (80) and (82) are provided with electrical heaters (88) to elevate the temperature of the flanges and thereby minimize condensation on the flanges and that the number and type of heaters used depends on the design of the flanges, the design and power of the heaters themselves, as well as the insulating properties of the growth furnace (100).  Then in 
Regarding claim 25, Hawkins and Verghese do not explicitly teach that the at least one heater above the elongated opening and the at least one heater below the elongated opening both extend through the flange.  However, as noted supra with respect to the rejection of claim 1, in ¶[0026] Lindeboom specifically teaches that the flanges (80) and (82) are provided with electrical heaters (88) to elevate the temperature of the flanges and thereby minimize condensation on the flanges and that the number and type of heaters used depends on the design of the flanges, the design and power of the heaters themselves, as well as the insulating properties of the growth furnace (100).  Then in Fig. 2 and ¶[0029] Lindeboom further teaches an embodiment of a flange (800) in which a recess is provide for the heater (812) which corresponds to heater (88).  Thus, a person of ordinary skill in the art would look to the teachings of Lindeboom and would be motivated to provide the elongated flange (202) of Hawkins with at least a top and bottom heater which extend through the elongated flange (202) in order to more efficiently heat the flange (202) itself. 

Claims 3 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Verghese and further in view of Lindeboom and still further in view of Japanese Patent No. JP 06-204231 to Hideho Koike (“Koike”). 
Regarding claim 3, Hawkins teaches that the flange assembly comprises at least one cooling channel above the elongated opening (see, e.g., Figs. 4(a)-(c) which show that the flange (202) includes channels therethrough which are located above the opening (428) and are connected to a supply and return line (see specifically the labels in Figs. 4(a) and 4(c)) which would be capable of flowing a coolant and, hence, may be equated with the cooling channel as claimed).  Hawkins and Verghese do not explicitly teach that the cooling channel is located above the at least one heater.  However, absent a showing of unexpected results, rearranging the cooling channel such that it is located above the heater may be considered as a mere rearrangement of parts and, hence, is prima facie obvious.  It has previously been held that the mere rearrangement of parts without modifying the operation of a device is prima facie obvious.  See, e.g., In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); see also MPEP 2144.04(VI)(C).  This is exemplified by at least Fig. 2 and ¶¶[0030]-[0035] of Lindeboom which teach that the flange (800) may be provided with a cooling channel (86) located within a recess (823) which extends continuously around the flange.  In Fig. 2 the cooling channel (86) is located outward from the heater (812) and, hence, is considered as being located above the heater (812). Additionally, in the Abstract, Fig. 1, and ¶¶[0005]-[0010] Koike teaches an analogous embodiment of a CVD system in which a sealing flange (2) is provided with heater (1) and a cooling water channel (7) such that the temperature of the sealing flange (2) can 
Regarding claim 28, Hawkins and Verghese do not explicitly teach that the flange assembly comprises at least one heater above the elongated opening that extends parallel to the at least one cooling channel above the elongated opening and at least one heater below the elongated opening that extends parallel to the at least one cooling channel below the elongated opening.  However, in Figs. 1-2 and ¶¶[0024]-[0035] as well as elsewhere throughout the entire reference Lindeboom teaches an analogous embodiment of a growth furnace (100) in which the base (11) of a process tube (10) is supported by upper (80) and lower (82) annular flanges.  In ¶[0026] Lindeboom specifically teaches that the flanges (80) and (82) are provided with electrical heaters (88) to elevate the temperature of the flanges and thereby minimize condensation on the flanges and that the number and type of heaters used depends on the design of the flanges, the design and power of the heaters themselves, as well as the insulating properties of the growth furnace (100).  Then in Fig. 2 and ¶[0029] Lindeboom further teaches an embodiment of a flange (800) in which a recess is provide for the heater (812) which corresponds to heater (88).  Thus, a person of ordinary skill in the art would look to prima facie obvious.  Absent persuasive evidence showing that a particular configuration is significant, a mere change in shape is not sufficient to provide a patentable distinction over the prior art since the shape itself may be considered as merely a matter of design choice.  See, e.g., In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); see also MPEP 2144.04(IV)(B).  
Hawkins and Verghese also do not explicitly teach that the heaters are disposed between the elongated opening and the cooling channels.  However, absent a showing of unexpected results, rearranging the cooling channel such that it is located above the heater may be considered as a mere rearrangement of parts and, hence, is prima facie obvious.  It has previously been held that the mere rearrangement of parts without modifying the operation of a device is prima facie obvious.  See, e.g., In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); see also MPEP 2144.04(VI)(C).  This is exemplified by at least Fig. 2 and ¶¶[0030]-[0035] of Lindeboom which teaches that the flange (800) may be provided with a cooling channel (86) located within a recess (823) which extends continuously around . 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Verghese and further in view of Lindeboom and still further in view of U.S. Patent Appl. Publ. No. 2002/0117262 to Pang, et al. (“Pang”). 
Regarding claim 5, Hawkins, Verghese, and Lindeboom do not explicitly teach that the sealing member is formed of a material selected from the group consisting of perfluoroelastomer and fluoropolymer.  However, in Fig. 1 and ¶[0032] as well as elsewhere throughout the entire reference Pang teaches an analogous embodiment of a chemical vapor deposition (CVD) system in which an o-ring groove (136) is formed to receive an o-ring (138) and form a gas-tight seal between the chamber body (102) and a .  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Verghese and further in view of Lindeboom and still further in view of U.S. Patent Appl. Publ. No. 2005/0016452 to Ryu, et al. (“Ryu”) and U.S. Patent No. 4,936,877 to Hultquist, et al. (“Hultquist”). 
Regarding claim 8, Hawkins, Verghese, and Lindeboom do not explicitly teach a monitor between the solid precursor source vessel and the reaction chamber to monitor a precursor flowing between the solid precursor source vessel and the reaction chamber.  However, in Fig. 1, ¶[0023], and ¶¶[0053]-[0054] as well as elsewhere throughout the entire reference Ryu teaches an analogous embodiment of a chemical vapor deposition system in which the flow of one or more precursor gases through gas supply pipes (127) and/or (128) is measured through the use of mass flow meters (MFM) (131).  Thus, a person of ordinary skill in the art would be motivated to utilize a monitor such as a MFM between the gas source (302) and reaction chamber (104) in the system of Hawkins and Verghese in order to provide a means for measuring the concentration of the desired precursor gas(es) that are being supplied for film growth.  
Hawkins, Verghese, Lindeboom, and Ryu do not explicitly teach that the monitor is a piezo concentration monitor configured to monitor a concentration of the precursor.  .  

Claims 26-27 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Verghese. 
Regarding claim 26, Hawkins teaches a reactor system (see, e.g., the Abstract, Figs. 1-4, and entire reference) comprising:
a reaction chamber (see, e.g., Fig. 1 and ¶[0019] which teach a reaction chamber (104));
a precursor source vessel fluidly coupled to the reaction chamber (see, e.g., Figs. 1-2 and ¶¶[0019]-[0020] which teach a first gas source (302) fluidly connected to the reaction chamber (104));
a gas distribution system fluidly coupled to the precursor source vessel, the gas distribution system comprising a first gas line coupled to a plurality of first gas outlets (see, e.g., Figs. 1-4 and ¶¶[0019]-[0027] which teach a gas distribution system (106) fluidly coupled to the first gas source (302); furthermore, the gas distribution system (106) includes a first gas line (304) which is connected to a plurality of outlets in the vicinity of first gas channels (330), (334), (336), (338), (342), (344), and (348));
a flange assembly comprising a flange, comprising an elongated opening to receive a substrate, and a plurality of outlet ports, each outlet port of the plurality of outlet ports coupled to a first gas outlet of the plurality of first gas outlets (see, e.g., Figs. 1-4 and ¶¶[0019]-[0027] which teach a flange (202) having an elongated opening (428) to receive a substrate; furthermore, the flange (202) is comprised of the plurality of first gas channels (330), (334), (336), (338), (342), (344), and (348) which are fluidly coupled to the outlet to the first gas line (304) at one end and then to first expansion ports (402)-(414) and first gas conduits (416) at the other end); and
wherein the flange assembly comprises at least one cooling channel above the elongated opening, the at least one cooling channel extending linearly along a first side of the elongated opening (see, e.g., Figs. 4(a)-(c) which show that the flange (202) includes channels therethrough which are located above and extend linearly along a side of the opening (428) and are connected to a supply and return line (see specifically the labels in Figs. 4(a) and 4(c)) which would be capable of 
Hawkins does not explicitly teach that the source vessel is a solid precursor source vessel, containing a solid source chemical.  However, in Figs. 1 & 4-11, ¶¶[0044]-[0049], and ¶¶[0081]-[0100] Verghese teaches an embodiment of a solid source chemical vaporizer (SSCV) vessel (104) which is capable of delivering precursor gas from a solid source precursor which is solid under standard conditions.  Exemplary solid source materials are described in at least ¶[0091] as including HfCl4, ZrCl4, AlCl3, or SiI4.  Thus, a person of ordinary skill in the art would look to the teachings of Verghese and would readily recognize that a solid precursor source vessel containing a solid source chemical may be used as the first gas source (302) in the system of Hawkins with the motivation for doing so being to provide a means for the efficient vapor-phase deposition of a thin film comprised of the desired elemental constituents from a solid source material.  
Hawkins also does not explicitly teach a heated line between the solid precursor source vessel and the reaction chamber.  However, in Figs. 1, 11, & 14, ¶¶[0099], and ¶[0105]-[0109] Verghese further teaches that the gas lines (1112) and valves (1334), (1338), (1339), and (1340) connected to the SSCV vessel (104) are heated by a plate heater (1106) while one or more hot feedthroughs can be included in the walls of the solid source assembly (1350) to provide a heated path for the vaporized precursor gas(es).  In ¶[0100] Verghese further teaches that the temperature is preferably kept higher at the valve plate (1112) and the deposition chambers (312) and (316) compared to the temperature of the SSCV vessel (104) to minimize the risk of condensation upstream of the substrate.  Thus, a person of ordinary skill in the art would look to the teachings of prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 27, Hawkins teaches that the flange assembly comprises at least one cooling channel below the elongated opening, the at least one cooling channel below the elongated opening extending linearly along a second side of the elongated opening opposite the first side (see, e.g., Figs. 4(a)-(c) which show that the flange (202) includes channels therethrough which are located both above and below and extend linearly along a side of the opening (428) and are connected to a supply and return line (see specifically the labels in Figs. 4(a) and 4(c)) which would be capable of flowing a coolant and, hence, may be equated with the cooling channel as claimed).  
Regarding claim 29, Hawkins teaches that the cooling channels extend through a body of the flange (see, e.g., Figs. 4(a)-(c) which show that the cooling channels extending through the flange (202) are located within a body of the flange (202)).  
Regarding claim 30, Hawkins teaches that the plurality of outlet ports are disposed proximate to a side of the elongated opening so as to be between the elongated 
Regarding claim 31, Hawkins teaches a reactor system (see, e.g., the Abstract, Figs. 1-4, and entire reference) comprising:
a reaction chamber (see, e.g., Fig. 1 and ¶[0019] which teach a reaction chamber (104));
a precursor source vessel fluidly coupled to the reaction chamber (see, e.g., Figs. 1-2 and ¶¶[0019]-[0020] which teach a first gas source (302) fluidly connected to the reaction chamber (104));
a gas distribution system spaced apart from the precursor source vessel and fluidly coupled to the precursor source vessel by a gas supply line (see, e.g., Figs. 1-4 and ¶¶[0019]-[0027] which teach a gas distribution system (106) which is spaced apart from and fluidly coupled to the first gas source (302); furthermore, the gas distribution system (106) includes a first gas line (304) which is connected to a plurality of outlets in the vicinity of first gas channels (330), (334), (336), (338), (342), (344), and (348)); and 
a flange assembly comprising a flange comprising an elongated opening to receive a substrate and a plurality of outlet ports extending in a linear pattern adjacent to the elongated opening, each outlet port of the plurality of outlet ports coupled to a separate valve of the gas distribution system (see, e.g., Figs. 1-4 and 
Hawkins does not explicitly teach that the source vessel is a solid precursor source vessel, containing a solid source chemical.  However, in Figs. 1 & 4-11, ¶¶[0044]-[0049], and ¶¶[0081]-[0100] Verghese teaches an embodiment of a solid source chemical vaporizer (SSCV) vessel (104) which is capable of delivering precursor gas from a solid source precursor which is solid under standard conditions.  Exemplary solid source materials are described in at least ¶[0091] as including HfCl4, ZrCl4, AlCl3, or SiI4.  Thus, a person of ordinary skill in the art would look to the teachings of Verghese and would readily recognize that a solid precursor source vessel containing a solid source chemical may be used as the first gas source (302) in the system of Hawkins with the motivation for doing so being to provide a means for the efficient vapor-phase deposition of a thin film comprised of the desired elemental constituents from a solid source material.  
Hawkins does not explicitly teach a heater attached to and contacting the gas supply line.  However, in ¶[0047] Verghese teaches that it is desirable to provide a number of additional heaters for heating the various valves and gas flow lines between the reactant source vessel and the reaction chamber to prevent the reactant vapor from condensing and depositing on these components.  Accordingly, a person of ordinary skill prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Verghese and further in view of U.S. Patent Appl. Publ. No. 2008/0216743 to Chen, et al. (“Chen”). 
Regarding claim 32, Hawkins and Verghese do not explicitly teach that the heater comprises flexible heater tape.  However, in Fig. 7 and ¶¶[0044]-[0058] Chen teaches an analogous embodiment of a precursor delivery system (700) comprised of a housing adapted to hold a solid precursor material (414).  In ¶[0058] Chen specifically teaches that the valves (312) and (314), inlet port (406), and exit port (408) may be heated with a 

Response to Arguments
Applicants’ arguments filed February 4, 2022, have been fully considered, but they are not persuasive and are moot in view of the new grounds of rejection set forth in this Office Action.  U.S. Patent Appl. Publ. No. 2006/0105107 to Lindeboom, et al. has been introduced to teach the newly added claim limitations.  
Applicants specifically argue that Shimazu fails to show that its opening is elongated and that its heater extends linearly along a first side of the elongated opening in the flange.  See applicants’ 2/4/22 reply, p. 9.  Applicants’ argument is noted, but is unpersuasive as it amounts to arguing against the references individually.  In Figs. 2 and 4(a)-(c) Hawkins clearly teaches that the opening (428) in the flange (202) is elongated in the horizontal direction.  Although the opening to the flange in Figs. 1-2 of Lindeboom also is circular, an ordinary artisan would not attempt to utilize a circular heater around the elongated opening (428) in the flange (202) of Hawkins as this would not be an efficient use of space and would not facilitate efficient and uniform heating of the flange opening.  Instead, an ordinary artisan would seek to utilize a heater which conforms to the shape of the opening (428) in the flange (202) via top and bottom linear heating 
Applicants then argue that because the second heater in Shimazu is a circular or disc-shaped heater that extends about the outer edges of the lid (6), there is no teaching or suggestion for a second heater which extends linearly below the flange.  Id. at p. 10.  Applicants’ argument is noted, but also is unpersuasive.  As explained supra, since the flange (202) in Figs. 2 and 4(a)-(c) of Hawkins is elongated instead of circular, an ordinary artisan would not attempt utilize a circular heater around the elongated opening (428) in the flange (202) of Hawkins.  Instead, a person of ordinary skill in the art would utilize a heater that conforms to the shape of the elongated opening (428) which would necessitate the use of upper and lower linear heating elements.  It is also noted that if the claim language were to be interpreted as requiring two separate heaters instead of a single heater extending around the circumference of the opening (428), providing multiple heaters would involve nothing more than a duplication of parts which is prima facie obvious.  The mere duplication of parts is not sufficient to produce a patentable distinction unless a new and unexpected result is produced.  See, e.g., In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); see also MPEP 2144.04(VI)(B).  
Applicants further argue that Koike does not teach or suggest a flange assembly comprising an elongated opening and a plurality of outlet ports as claimed.  See applicants’ 2/4/22 reply, p. 11.  Applicants’ argument is noted, but it is again pointed out that this amounts to arguing against the refeferences individually since it is Hawkins rather than Koike that is relied upon to teach an elongated opening (428) in the flange (202).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.